Exhibit 10.18

 

[Design Within Reach, Inc. Letterhead]

 

October 1, 2005

 

Wanda Gierhart

225 Bush Street, 20th Floor

San Francisco, CA 94104

 

Dear Wanda,

 

On behalf of Design Within Reach, Inc., (the “Company”), I am pleased to offer
you the position of Executive Vice President, Marketing and Merchandising,
reporting to Tara Poseley, CEO. The terms of your new position with the Company
are as set forth below.

 

You will be paid a salary at a rate of $11,538.46 per pay period, payable in
installments pursuant to the Company’s regular bi-weekly payroll. You will be
eligible to receive a bonus of up to 75% of your annual salary, based on the
achievement of corporate goals set by the Board of Directors and individual
goals to be determined jointly by you and your manager. This bonus will be paid
annually at a prorated basis.

 

By accepting this offer you agree that, to the best of your ability, you will at
all times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company; that the Company will be entitled to
all of the benefits and profits arising from or incident to all such work
services and advice; and that you will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without prior written consent of the Company’s Board of Directors.
You agree that you will not directly or indirectly engage or participate in any
business that is competitive in any manner with the business of the Company.
Nothing in this agreement will prevent you from accepting speaking or
presentation engagements, for which you may receive honoraria, or from serving
on the board of a charitable organization, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement prior to
your start date. A copy is enclosed for your review and execution (the
“Confidential Agreement”).

 

You agree to follow the Company’s strict policy that employees must not
disclose, either directly or indirectly, any information, including any terms of
this agreement, regarding salary, stock purchase or option allocations to any
person, including other employees of the Company; provided, however, that you
may discuss such terms with members of your immediate family and any legal, tax,
or accounting specialists who provide you with individual legal, tax, or
accounting advice.

 

Your employment with the Company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason, without further obligation or liability.

 

If your employment is terminated by the Company without cause (and not as a
result of your death or disability), and if you sign a general release of known
and unknown claims in form satisfactory to the Company, you will receive
severance payments at your final base salary rate, less applicable withholding,
for a period of 6 months following the date of your termination without cause.
Severance payments will be made in accordance with the Company’s normal payroll
procedures. In the event that such termination without cause occurs within one
year following any Change of Control (and you sign the release of claims
described above), in addition to receiving the severance payments described
above, your unvested Company stock options shall immediately vest in full.



--------------------------------------------------------------------------------

For purposes of this agreement:

 

  (a) “Change of Control” of the Company shall be deemed to have occurred if the
Company (i) is party to a merger, consolidation or exchange of securities which
results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to hold at least 50% of the
combined voting power of the voting securities of the Company, the surviving
entity or a parent of the surviving entity outstanding immediately after such
merger, consolidation or exchange; and

 

  (b) A termination “for cause” occurs if you are terminated for any of the
following reasons: (i) theft, dishonesty, misconduct or falsification of any
employment or Company records; (ii) improper disclosure of the Company’s
confidential or proprietary information; (iii) any action by you which has a
material detrimental effect on the Company’s reputation or business; (iv) your
failure or inability to perform any assigned duties after written notice to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.

 

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of that relationship
for any reason (including, but not limited to, any claims of breach of contract,
wrongful termination, fraud, retaliation, discrimination or harassment), we
agree that all such disputes/claims will be resolved by means of a court trial
conducted by the superior or district court in San Francisco County, California.
We hereby irrevocably waive our respective rights to have any such
disputes/claims tried by a jury, and we agree that such courts will have
personal and subject matter jurisdiction over all such claims/disputes. In the
event that this jury trial waiver is deemed invalid or unenforceable for any
reason, we agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association in San Francisco County, California.

 

I am delighted to be able to extend this offer to you on behalf of the Company
and we look forward to working with you. To indicate your acceptance, please
sign and date one copy of this letter and return to the Company together with
the signed Confidentiality Agreement, either in person or at the address shown
below:

 

Design Within Reach, Inc

Attention: Vanessa Campbell

225 Bush Street, 20th Floor

San Francisco, CA 94104

 

These agreements together set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by both the Company and you.

 

Design Within Reach, Inc.         /s/ Michelle Velasquez       Date: October 1,
2005

Michelle Velasquez

Manager, Human Resources

        /s/ Wanda Gierhart       Date: October 1, 2005

Wanda Gierhart

Accepted and Agreed

       